Title: To George Washington from Henry Knox, 17 April 1783
From: Knox, Henry
To: Washington, George


                        
                            West Point 17th April 1783
                        
                        The first principle of the security of the United States must rest and consist in a hardy militia, in whom
                            the ideas of freedom and a generous love of their Country shall be inherent. These upon every invasion will form the
                            advanced guard of defence; and if the war should continue a sufficient number must be selected, under the discipline of a
                            regular army, to oppose the invaders. It ought to be the care of the respective legislatures, as soon as possible, to form
                            the militia upon the best principles, consistent with the good of society, and Congress should recommend one system for
                            the militia to pervade the United States. The general principles of this system to consist in a similarity in the
                            formation of battalions & in the manner of their being armed—and a certain number, perhaps one third, of the train
                            bands to be drawn out annually and exercised in large bodies with their officers for a time not less than twelve nor more
                            than twenty days, in which period all the general principles of war should be industrously practiced. The tents, straw,
                            rations camp kettles &c. to be furnished at the expence of the State, and the troops paid for the time actually
                            encamped. Every method should be devised to make the profession of arms honorable—for which reason it would be necessary
                            for the first men of the community to attend these annual exhibitions of war, either as officers, soldiers or spectators.
                            To an enlightened people arguments are unnecessary to enforce a truth so obvious. This is the moment to form habits which
                            shall give a lustre to the American character.
                        The people universally should be furnished with arms and know how to use them. Besides, each State ought, for
                            its own dignity, to have an arsenal of a certain number of arms, a sufficient quantity of ammunition and camp equipage
                            with a train of field ordnance. 
                        The local situation of some of the States will require a small force for garrisons to protect their harbours
                            from insults and their frontiers from the depredations of the savages. This matter will be regulated by Congress and the
                            States.
                        But besides the forces necessary to be kept up by the respective states, it appears to be indispensably
                            necessary that the United States should have some troops for the security of their extensive boundary westward, as well as
                            for the preservation of West Point, the key to America. If troops are not stationed on the frontiers, the extensive country
                            which is ceded by the peace to the United States will not avail them much. Whereas, on the contrary, the security of those
                            parts will render the territory immediately so valuable as to enable Congress to form funds to defray much of the expence
                            arising from the war. Perhaps this number ought not to be less than five hundred, including artillery men, in the post of
                            Detroit, and others which it may be necessary to establish, for the trade with the natives, as well as to give confidence
                            to the Settlers of the Country. West Point has been so pre-eminently advantageous in the defence of the United States, and
                            is still so important, in that view as well as of preserving the union, that it cannot be
                            presumed it will be abandoned, unless other reasons, more important than the defence and union of America, can be found out
                            and urged for the measure. The stores at West Point are great in quantity and generally well deposited, but it would be
                            necessary to have a dry stone magazine built for the powder and an arsenal for the arms and to cover the carriages of the
                            artillery. The number of troops might be three companies of Artillery, one of sappers and miners, and one or two infantry
                            battalions of four companies, all upon the present establishment.
                        1. The United States being sensible of their own rising importance in the commerce and power of the world, will
                            omit nothing that shall conduce to extend their duration and greatness. Causes of war will happen, and we shall not long
                            retain our existence, without being possessed of the means to exert ourselves to the greatest effect. A perfect knowledge
                            of the principles of war by sea and land is absolutely incumbent upon a people circumstanced as we are and determined to
                            be free and independent. From these considerations arise an indispensable necessity of forming and adopting a complete
                            system of military education. This system should embrace the whole theory of the art of war as practiced by the most
                            enlightened nations, and accompanied by such professors as would form the pupils for the State or the field, as their
                            inclinations or circumstances should dictate.
                        2. The education for the sea and land officers, being different in their natures, will require different
                            institutions. It will be necessary and consistent with oeconomy, to fix the military academies in the same places with the
                            arsenals of the United States, as the same troops will serve as guards and in the works of the artificers. It is uncertain
                            how many arsenals may be determined upon, but the situation of the Country seems to require at least three general
                            deposits—one for the southern—one for the middle—and one for the eastern States, including New York. In each of these
                            there ought to be deposited arms, ammunition, field artillery and camp equipage for thirty thousand men, and also one
                            hundred heavy cannon and mortars, and all the apparatus of a siege, with a sufficiency of ammunition.
                        In each of the military academies and arsenals there should be four or five hundred soldiers, enlisted to
                            serve seven years. These should be formed into three companies of artillery—one of sappers and miners, and the remainder
                            into a corps of infantry, fifty of whom occasionally should act as cavalry—and there should also be one company of
                            artificers to consist of fifty men of different trades. The soldiers in all cases to assist the
                            artificers, for which they might receive some small addition of pay. At this place should be a
                            manufactory of arms, pistols, swords and every implement used in the infantry and cavalry, the necessary furnaces to cast
                            iron ordnance of all dimensions, and all sizes of shots and shells—also a brass
                            foundery, to cast cannon and all other brass apparatus which should be wanted, and a complete
                            laboratory for the preparation of ordnance and military stores of all kinds.
                        The artillery officers and engineers should be the same persons, but should in the first instance have different
                            masters.
                        There should be professors of the different sciences and fine arts, whose establishments should be such as to
                            induce men of ability to accept of the offices.
                        3. At each academy there might be admitted annually forty pupils, who should study for three years. All the
                            scholars should be obliged to study the science of artillery and engineering and go through the necessary studies for that
                            purpose. The students to pay a certain price annually for their education—and be clothed, furnished with rations, and
                            accommodated with convenient appartments, by the public.
                        The arsenal and academy will be under the direction of one person, and a code of military
                            laws, conformable to their circumstances, be made the rule of conduct.
                        Congress should authorize the Secretary at War, and such other persons as they might think proper, to inspect
                            annually into the state and improvements of the academies and the condition of the stores and to report to Congress.
                        These are my general ideas upon the establishments necessary to take place. Particular systems cannot be
                            formed, until the general principles shall be determined by Congress.
                        
                            H. Knox M. General
                            Commanding the Artillery
                        
                    